DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered.
Response to Amendment
The amendments filed with the written response received on October 5, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 20 and 36 have been amended; claims 2-12, 14, 16, 17, 19, 21-27, 29-31, 33 and 41-57 are canceled. Accordingly, claims 1, 13, 15, 18, 20, 28, 32 and 34-40 are pending in this application, with an action on the merits to follow.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1, 20 and 40, Applicant recites “fastening means”, which is being interpreted to invoke 35 U.S.C. 112(f) because it uses a non-structural term “fastening” coupled with the functional language “means” without reciting sufficient structure to achieve the function.  Therefore, “fastening means” as recited in claims 1, 20 and 40, is limited to the examples of “fastening means” recited in the specification and its functional equivalents.  See MPEP 2181.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 (and claims 13, 15, 18, 28, 32 and 34-40 at least due to dependency from either of independent claims 1 or 20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “wherein the layer of material includes a ball control region which includes an element which is secured to the layer of material by being stitched or welded to the layer of material” (emphasis added).  This language is confusing because it appears to distinguish the layer of material from the “element” by stating that the element is secured “to” the layer of material.  It is unclear how the element is secured to the layer of material while it is part of the layer of material already.  Correction is required.  For purposes of examination, the language is being interpreted as “wherein the layer of material includes a ball control region which includes an element which is secured to a remainder of the layer of material by being stitched or welded to the remainder of the layer of material”.
Regarding claim 20, Applicant recites “wherein the tongue is attached to or integral with the upper at a forward end of the tongue and includes a ball control region which includes an element that is secured to the tongue by being stitched or welded to the tongue” (emphasis added).  This language is confusing because it appears to distinguish the tongue from the “element” by stating that the element is secured “to” the tongue.  It is unclear how the element is secured to the tongue while it is part of the tongue already.  Correction is required.  For purposes of examination, the language is being interpreted as “wherein the tongue is attached to or integral with the upper at a forward end of the tongue and includes a ball control region which includes an element that is secured to a remainder of the tongue by being stitched or welded to the remainder of the tongue”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 15, 18, 20, 28, 32 and 34-40, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Theoklitos et al. (hereinafter “Theoklitos”) (WO 2014/183170 A1) in view of Voorhees (US 2012/0317836).
Examiner notes that the claims will be addressed based on order of dependency, rather than in direct numerical order.
Regarding independent claim 1, Theoklitos discloses a football shoe or football boot (football shoe #10; Fig. 1; Abstract states “football shoe or boot”; Examiner notes that the adjective “football” is a statement of intended use that does not further structurally define the claimed invention in any patentable sense; Examiner further notes that “shoe” and “boot” are equivalent, structurally, absent further distinguishing language) comprising a sole (#12), an upper (combination of upper #14, surrounding panel #19, and side portions #15 in Fig. 1 constitutes an overall upper), a fastening means to fasten the shoe or boot in place (lacing #60, defined by lace/laces #62, is a fastening means; Page 5, Lines 24-26 of Theoklitos discloses that there may be a single lace that crosses between the sides of the shoe under the flap or there may be separate laces each side, fixed at an inner end), and a layer of material (tongue #16 is part of an overall layer of material) that is configured to be disposed between the whole of the fastening means and an underlying foot or hose (Fig. 1 illustrates tongue #16 to be located in a space that is beneath lacing #60 and above the foot-receiving interior of the upper; i.e. when worn, the tongue #16 would be disposed between the whole of the lacing and a hypothetical foot or hypothetical hose; as noted above, the lacing can cross over the tongue beneath the flap, as disclosed in Page 5, Lines 24-26 of Theoklitos), wherein the shoe includes a ball control region (#30; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) which includes an element (ball control region #30 itself is an element; i.e. the claim does not differentiate the element from any other structure that would be combined with the element to form an overall ball control region) which is secured to the upper by being stitched or welded to the upper (flap #22 (i.e. part of ball control region element) is secured to the upper via periphery sewing at #21 (Page 4, Lines 22-24 of Theoklitos)), wherein the ball control region comprises a transversely curved outer ball control surface (#32; Figs. 1 and 7 illustrate a concave transverse curvature) between respective lateral ridge portions (#34 are lateral ridge portions; Figs. 1 and 7; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); at least part of the member constitutes a first portion), wherein the ball control surface is contactable with a football during kicking (the surface #32 is an outermost surface of the footwear, so it is at least capable of being contacted by a hypothetical football; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, as it is directed to the intended use of the footwear), wherein said ball control surface lies rearwardly of a foremost region of the layer of material (tongue #16 underlies upper piece #20 of flap #22, which is an arbitrary foremost “region” of the tongue #16 (i.e. part of overall layer of material)), wherein the ball control region is dimensioned such that the ball control region lies generally within a region defined by opposing plural eyes, apertures, or inner sleeves in the upper (ball control region is generally within a region defined by opposing apertures in the upper; as shown in Figs. 1-3, there are unlabeled apertures in the sides of upper that are shown to receive part of the lacing), said plural eyes, apertures, or inner sleeves being adapted to receive the fastening means (Figs. 1-3 show the apertures as receiving the lacing, which is the fastening means, as explained above; Examiner notes that the lacing is not actually required to be received in the plural eyes, apertures, or inner sleeves, due to the functional language only requiring that these are “adapted to receive” the fastening means).  Theoklitos is silent as to how the tongue is affixed to the remainder of the upper, and therefore it cannot be determined whether the tongue is stitched or welded to the flap #22 (i.e. which includes ball control region).  Therefore, Theoklitos is silent to the ball control region being part of the overall layer of material such that the element of the ball control region (i.e. the ball control region itself, as noted above) being stitched or welded to the tongue (i.e. part of overall layer of material).
Voorhees teaches a shoe #100 (Fig. 8 of Voorhees) and a method of assembling a tongue #124 and attaching the tongue to the upper of the shoe.  Voorhees teaches that a forward end of the tongue is stitched to the vamp of the upper at stitch line #210 (Para. 0037 of Voorhees).  Voorhees also teaches that the opposing edges of the instep of the upper can include plural lateral and medial eyelets for receiving lacing therein (Para. 0065; Fig. 12 of Voorhees).
Theoklitos and Voorhees teach analogous inventions in the field of shoes with tongues.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have affixed the tongue to the upper at the tongue’s forward end (or at a forward end section of the upper that overlaps with the tongue’s forward end), such as at the existing periphery sewn seam #21 where the front end of flap #22 is already stitched in Theoklitos, in order to permit the tongue to be securely held to the upper while permitting flexibility to have the circumference of the instep be adjustable depending on the shape/size of the wearer’s foot, as is also a very well-known concept in the art of shoe tongues.  As a result of the modification of stitching the front end of the tongue #16 to the upper at seam #21 (which would also effectively stitch the tongue #16 to the flap #22 at the same seam #21), the overall layer of material would include the tongue #16, as well as the ball control region (which is the ball control region’s element, as explained above), wherein the element would be secured to the tongue by being stitched or welded thereto, as required by the claim, as best as this limitation can be understood (see 35 U.S.C. 112(b) rejection of claim 1 above).
Regarding claim 13, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees, as explained above with respect to independent claim 1) is disclosed such that the transversely curved outer ball control surface presents a concave surface (concave surface #32).
Regarding claim 15, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees, as explained above with respect to independent claim 1) is disclosed such that the lateral ridge portions of the ball control region are curved inwardly and downwardly when viewed from a transverse cross-section (Fig. 7 illustrates a transverse cross-sectional view that depicts the lateral ridge portions #34 to curve inwardly and downwardly; Fig. 1 illustrates a curved shoulder at the bottom/front end of the region #30 that passes inwardly from the lateral regions #34 at that front end) and define, at outer edges of the lateral ridge portions, outwardly extending shoulders (extending laterally outwards from the outer edges of the ridge portions #34 themselves are shoulders of the flap #22; see Figs. 2 and 3) which include plural eyes or apertures for receiving lacing (Figs. 2 and 3 show the shoulders of the flap to contain eyes/sleeves #64 that are for receiving parts of the lacing #60).
Regarding claim 18, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees, as explained above with respect to independent claim 1) is disclosed such that the layer of material extends rearwardly into a collar portion (Figs. 1-3 show the tongue #16 (i.e. layer of material) to extend rearwardly into a portion that is a collar portion, inasmuch as the collar portion has been described in the claim), wherein the collar portion extends about an ankle or lower leg of a wearer when the shoe or boot is worn (Figs. 1-3 show that the general collar portion can surround a hypothetical ankle or lower leg of a hypothetical wearer).
Regarding claim 36, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees, as explained above with respect to independent claim 1) is disclosed such that the layer of material comprises a soft flexible material (Page 3, Lines 10-12 of Theoklitos describe that the tongue (i.e. part of layer of material) provides cushioning, so this indicates that its material has at least some degree of softness and flexibility) and the ball control region comprises a relatively more rigid material than the soft flexible material for defining the lateral ridge portions and the transversely curved outer ball control surface (Page 3, Lines 20-23 of Theoklitos describe the ball control region as being relatively more rigid).
Regarding claim 37, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees, as explained above with respect to independent claim 1) is disclosed such that the lateral ridge portions of the ball control region are inwardly tapered rear to front (Figs. 1 and 4 illustrate an inward taper of the lateral ridge portions, from a direction rear to front).
Regarding claim 38, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees, as explained above with respect to independent claim 1) is disclosed such that each of the lateral ridge portions, at a forward extent of the ball control region, is inclined downwardly so as to diminish in height (as shown in Figs. 2 and 3’s side views, each of the lateral ridge portions diminish in height at the forward extent of the region #30 in a downward incline).
Regarding claim 40, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees, as explained above with respect to independent claim 1) is disclosed such that the lateral ridge portions have a forward extent that lies rearwardly of a foremost extent of the fastening means (Fig. 1 shows the forward extent of the ridge portions, which is generally located where shoulder #38 is located, wherein this forward extent is rearward of at least a forward-most extent of the lacing #60 (i.e. fastening means)).

Regarding independent claim 20, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees as explained with respect to independent claim 1 above) is disclosed to teach a football shoe or football boot (football shoe #10; Fig. 1; Abstract states “football shoe or boot”; Examiner notes that the adjective “football” is a statement of intended use that does not further structurally define the claimed invention in any patentable sense; Examiner further notes that “shoe” and “boot” are equivalent, structurally, absent further distinguishing language) comprising a sole (#12), an upper (combination of upper #14, surrounding panel #19, and side portions #15 in Fig. 1 constitutes an overall upper), a fastening means to fasten the shoe or boot in place (lacing #60, defined by lace/laces #62, is a fastening means; Page 5, Lines 24-26 of Theoklitos discloses that there may be a single lace that crosses between the sides of the shoe under the flap or there may be separate laces each side, fixed at an inner end), and a tongue that is configured to be disposed between the fastening means and an underlying foot or hose (tongue #16; Fig. 1 illustrates tongue #16 to be located in a space that is beneath lacing #60 and above the foot-receiving interior of the upper; i.e. when worn, the tongue #16 would be disposed between the lacing and a hypothetical foot or hypothetical hose; as noted above, the lacing can cross over the tongue beneath the flap, as disclosed in Page 5, Lines 24-26 of Theoklitos), wherein the tongue is attached to or integral with the upper at a forward end of the tongue (via the modification of Theoklitos in view of Voorhees, the tongue is stitched to the upper and flap #22 at peripheral seam #21 at the front end of the tongue) and includes a ball control region (#30; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) which includes an element (ball control region #30 itself is an element; i.e. the claim does not differentiate the element from any other structure that would be combined with the element to form an overall ball control region) that is secured to the tongue by being stitched or welded to the tongue (flap #22 (i.e. part of ball control region element) is secured to the tongue via periphery sewing at #21 (Page 4, Lines 22-24 of Theoklitos), as explained with respect to the modification, as noted above), wherein the ball control region comprises a transversely curved outer ball control surface (#32; Figs. 1 and 7 illustrate a concave transverse curvature) between respective lateral ridge portions (#34 are lateral ridge portions; Figs. 1 and 7; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); at least part of the member constitutes a first portion), wherein the ball control surface is contactable with a football during kicking (the surface #32 is an outermost surface of the footwear, so it is at least capable of being contacted by a hypothetical football; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, as it is directed to the intended use of the footwear), wherein said ball control surface lies rearwardly of a foremost region of the tongue (tongue #16 underlies upper piece #20 of flap #22, which is an arbitrary foremost “region” of the tongue #16), and wherein the ball control region is dimensioned such that the ball control region lies generally within a region defined by opposing plural eyes, apertures, or inner sleeves in the upper (ball control region is generally within a region defined by opposing apertures in the upper; as shown in Figs. 1-3, there are unlabeled apertures in the sides of upper that are shown to receive part of the lacing), said plural eyes, apertures or inner sleeves being adapted to receive the fastening means (Figs. 1-3 show the apertures as receiving the lacing, which is the fastening means, as explained above; Examiner notes that the lacing is not actually required to be received in the plural eyes, apertures, or inner sleeves, due to the functional language only requiring that these are “adapted to receive” the fastening means).
Regarding claim 28, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees, as explained above with respect to independent claim 20) is disclosed such that the ball control region is dimensioned such that the ball control region lies within an opening in the upper defined by opposing lateral edges of the upper (the opening is generally defined by slits #25, with the ball control region lying therewithin, from a top perspective).
Regarding claim 32, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees, as explained above with respect to independent claim 20) is disclosed such that the transversely curved outer ball control surface presents a concave surface (concave surface #32).
Regarding claim 34, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees, as explained above with respect to independent claim 20) is disclosed such that the lateral ridge portions of the ball control region are curved inwardly and downwardly when viewed from a transverse cross-section (Fig. 7 illustrates a transverse cross-sectional view that depicts the lateral ridge portions #34 to curve inwardly and downwardly; Fig. 1 illustrates a curved shoulder at the bottom/front end of the region #30 that passes inwardly from the lateral regions #34 at that front end), and wherein outer edges of the lateral ridge portions define outwardly extending shoulders (extending laterally outwards from the outer edges of the ridge portions #34 themselves are shoulders of the flap #22; see Figs. 2 and 3) which includes plural eyes or apertures for receiving lacing (Figs. 2 and 3 show the shoulders of the flap to contain eyes/sleeves #64 that are for receiving parts of the lacing #60).
Regarding claim 35, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees, as explained above with respect to independent claim 20) is disclosed such that the tongue extends further rearwardly than a rearmost edge of the ball control region (Figs. 1-3 show the tongue #16 to extend rearwardly past the rearmost edge of the ball control region), and the tongue is configured to provide cushioning between the rearmost edge of the ball control region and a wearer's ankle (Page 3, Lines 10-12 of Theoklitos describe that the tongue provides cushioning therebetween).
Regarding claim 39, the modified footwear of Theoklitos (i.e. Theoklitos in view of Voorhees, as explained above with respect to independent claim 20) is disclosed such that each of the lateral ridge portions, at a forward extent of the ball control region, is inclined downwardly so as to diminish in height (as shown in Figs. 2 and 3’s side views, each of the lateral ridge portions diminish in height at the forward extent of the region #30 in a downward incline).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Examiner notes that Theoklitos (as a base reference) was previously overcome by a previous amendment.  However, the presently filed amendments have rendered Theoklitos to again be applicable against the claims as a base reference, as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732